Citation Nr: 0110329	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed plantar 
warts on the right foot.  

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for arthritis of both 
knees.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to May 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO which, 
inter alia, denied service connection for claimed plantar 
warts on the right foot; and from a February 2000 rating 
decision by the RO which granted service connection for 
arthritis of both knees with a 10 percent evaluation 
assigned.  

The Board notes that the veteran was granted service 
connection for right knee and left knee disabilities in a 
June 1999 rating decision.  At that time, a noncompensable 
rating was assigned for the right knee disability and a 10 
percent rating was assigned for the left knee disability 
under Diagnostic Code 5257.  Thereafter, the RO issued a 
rating decision in February 2000 granting the veteran service 
connection for arthritis of both knees.  An evaluation of 10 
percent was assigned for arthritis of both knees under 
Diagnostic Code 5010.  

In his May 2000 Substantive Appeal, the veteran requested 
separate ratings for the service-connected arthritis of each 
knee.  The following month, in June 2000, the veteran 
submitted a statement to the RO which read, in part, "I 
would like to withdraw my current appeal with the VA, on both 
of my knees."  Thereafter, in an undated memorandum, the 
veteran indicated that there was an apparent confusion 
regarding his June 2000 withdraw.  The veteran agreed with 
the ratings under Diagnostic Code 5257 for both knees; 
however, he felt entitlement to a compensable evaluation for 
the arthritis was warranted.  

The Board points out that as of the June 2000 withdrawal 
notice, the veteran was in receipt of a compensable 
evaluation for service connection for arthritis of both 
knees.  The Board assumes that the veteran wishes to continue 
his appeal for entitlement to separate disability ratings for 
the service-connected arthritis for each knee.  As such, the 
Board finds that the propriety of the initial 10 percent 
evaluation for the service-connected arthritis of both knees 
is in appellate status and currently before the Board at this 
time.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  


I.  Knees

As noted above, the veteran contends that he should be 
awarded separate ratings for the service-connected arthritis 
of each knee.  

The veteran's right and left knee disabilities are rated 
under Diagnostic Code 5257.  Under that code, knee 
disabilities are rated based on a showing of recurrent 
subluxation or lateral instability of the knee.  

The veteran was afforded a VA joints examination in August 
1999.  At that time, the veteran complained of aching on 
prolonged walking or climbing steps and stiffness in the 
morning.  Examination of both knees was essentially normal, 
despite the reported surgery of the left knee.  The examiner 
did not comment on any pain on motion of the veteran's knee.  

X-ray studies in August 1999 show mild degenerative findings 
relative to the veteran's age.

The Board notes that in consideration of limitation of 
motion, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim.  

However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 
Vet.App. 7 (1996).  In light of DeLuca and in order to 
determine the veteran's current range of motion taking into 
consideration pain, as well as his other manifestations, the 
veteran should be afforded a VA orthopedic evaluation.  

In addition, the Board notes that in rating the veteran's 
knee disabilities, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5010, 5257, 5260, and 
5261.  In opinions of the General Counsel (VAOPGCPREC 23-97 
and 9-98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  The Board 
notes that if the veteran has limitation of motion of the 
knees which is due to arthritis (as shown on x-ray) as well 
as lateral instability and subluxation, he is entitled to 
consideration of separate compensable ratings under the 
diagnostic codes governing limitation of motion, i.e., 5260 
and 5261 as well as under 5257.  Currently, the veteran is 
rated in this manner, however, each knee has not been 
separately rated.  

As such, the RO must initially reconsider whether a separate 
rating for each knee is warranted for the service-connected 
arthritis of both knees.  


II.  Plantar Warts

In this case, the veteran contends that he has current 
plantar warts disability of the right foot which was incurred 
in or aggravated by service.  

A careful review of the veteran's service medical records 
show that the veteran complained of a painful plantar lesion 
of the right foot in November 1995.  The site was debrided 
and the veteran was asked to return for cryotherapy treatment 
in two weeks.  Later that month, the veteran returned for 
cryotherapy treatment as directed.  The veteran examination 
report at discharge was negative for any complaints, findings 
or diagnosis of plantar warts.  

The veteran was afforded VA examinations in July 1998 in 
conjunction with his claims of service connection.  There 
were no findings of plantar warts or other right foot 
disability found on examination.  

Given the nature of the assertions by the veteran in this 
case, he should be asked to submit competent evidence to 
support his claim.  Specifically, the veteran should be asked 
to submit competent evidence of current plantar wart 
disability that was incurred in or aggravated by service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed plantar warts 
disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
The veteran also should be instructed to 
submit all competent evidence that tends 
to support his assertions that his 
current plantar warts is due to disease 
or injury that was incurred in or 
aggravated by service.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
knee disabilities in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically comment 
whether the veteran has a knee injury, to 
include subluxation and/or lateral 
instability, that is productive of a 
disability picture characterized as 
slight, moderate, or severe.  See 38 
C.F.R. § 4.71a including Diagnostic Codes 
5257 (2000).  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of either 
knee.  The examiner should also asked to 
describe the extent to which either knee 
exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare- 
ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the claim with respect 
to the service-connected arthritis of the 
knees in light of VAOPGCPREC 23-97, 
considering the assignment separate 
ratings for subluxation/instability under 
Diagnostic Code 5257 and functional 
limitation under Diagnostic Code 5010-
5003 and in light of the Court's 
directives in DeLuca.  The RO must 
undertake appropriate steps to review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  Then, if any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


